Citation Nr: 1022970	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-45 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2009 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's original claim of entitlement to service 
connection for PTSD was previously denied in a Board decision 
dated July 2008.  As such the issue on appeal has been 
characterized as a claim for reopening of the previously 
denied claim for entitlement to service connection for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In an unappealed July 2008 decision the Board denied 
entitlement to service connection for PTSD.  

2.  The evidence added to the record since the July 2008 
decision, when viewed by itself or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2008, 
prior to the date of the issuance of the appealed February 
2009 rating decision.  The Board further notes that this 
letter also notified the Veteran that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of these criteria in the October 2008 letter.  
Accordingly, no further development is required with respect 
to the duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  He has not been afforded a VA 
examination, but in the absence of evidence to verify his 
claimed stressors, such an examination is not required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any event, 
VA is not obligated to provide an examination in connection 
with requests to reopen until new and material evidence is 
received.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).



Analysis

In August 2005, the Veteran raised a claim of entitlement to 
service connection for PTSD.  This claim was denied in a 
September 2006 rating decision.  In that decision, the RO 
noted that the Veteran had failed to provide any verifiable 
stressor information and that the Veteran's service treatment 
records were silent to any complaints, findings, or treatment 
for an acquired mental disorder, to include PTSD.  
Additionally, the RO noted that since the Veteran had not 
participated in combat he was not entitled to the combat 
stressor presumption.  The Veteran appealed that 
determination and the matter ultimately came before the Board 
in July 2008, at which time the denial was affirmed.  The 
Veteran did not appeal the case to the Court of Appeals for 
Veterans Claims.  Consequently, the decision of the Board 
became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 
20.1104.

In September 2008, the Veteran filed a request to reopen his 
claim for service connection for PTSD.  The claim was denied 
in a February 2009 rating decision that is the subject of the 
instant appeal.  

The evidence of record at the time of the last final July 
2008 Board decision denying the Veteran's claim of 
entitlement to service connection for PTSD included service 
treatment records (STRs), statements from the Veteran, and VA 
treatment records for PTSD from November 2005 through October 
2006.  

The VA treatment records established a current diagnosis of 
PTSD.  However, none of the evidence demonstrated that the 
Veteran had engaged in combat during active service, nor was 
there any evidence verifying a claimed in-service stressor.  
There was also no showing of any in-service psychiatric 
complaints or treatment.  

The evidence added to the record since the last final denial 
in July 2008 includes additional statements from the Veteran 
regarding his claimed in-service stressors and additional VA 
clinical records from January 2007 through July 2009.  The 
Veteran's statements essentially reiterate the same stressor 
descriptions that he claimed prior to the previous 2008 
denial.  

The Board finds that although the evidence received since the 
previous Board denial includes some new submission, such 
evidence is deemed not material, in that it again fails to 
provide useful information regarding in-service stressors.  
Indeed, the recently submitted evidence is redundant, 
relaying the same PTSD diagnosis and the same stressor 
information already of record at the time of the previous 
denial.  Accordingly, the evidence added to the record since 
the last final July 2008 Board decision does not raise a 
reasonable possibility of substantiating the PTSD claim.  
Therefore, the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied.  The Board further notes that, although 
service records were associated with the claims file in 
December 2008, after the last final denial, they are exact 
duplicates of service records already obtained in 2005.  
Thus, there is also no basis for reopening the claim pursuant 
to 38 C.F.R. § 3.156(c).

For the foregoing reasons, the request to reopen the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


